909 S.W.2d 61 (1995)
Richard Lee GARNER, Relator,
v.
Sandy S. GATELY, District Attorney, Coryell County, Texas, Respondent.
No. 10-95-203-CR.
Court of Appeals of Texas, Waco.
June 28, 1995.
Richard Lee Garner, Gatesville, for relator.
Sandy S. Gately, District Attorney, Gatesville, for respondent.
Before THOMAS, C.J., and CUMMINGS and VANCE, JJ.


*62 ORDER
PER CURIAM.
Richard Lee Garner asks us for leave to file a petition for a writ of mandamus compelling Sandy Gately, the district attorney of Coryell County, to produce the full names, birth dates, and "racial makeup" of the grand jury. Garner asserts that he made a request under the Open Records Act and that Gately has refused to provide the information. See TEX. GOV'T CODE ANN. §§ 552.001-552.353 (Vernon 1994).
Garner asserts that this court has jurisdiction to issue a writ by virtue of section 22.221(b) of the Government Code. See id. § 22.221(b) (Vernon 1988). A court of appeals may issue "all writs of mandamus, agreeable to the principles of law regulating those writs, against a judge of a district or county court in the court of appeals district." Id. Gately is not a trial judge within our district; thus, under section 22.221(b), we do not have jurisdiction to issue a writ directed at her. See id.
The Open Records Act provides for mandamus in certain circumstances. Id. § 552.321. However, this provision does not grant original jurisdiction to the courts of appeals to issue such writs. Id.; Johnson v. Lynaugh, 789 S.W.2d 704, 705-06 (Tex. App.-Houston [1st. Dist.] 1990, orig. proceeding).
We lack jurisdiction and thus deny leave to file the petition for writ of mandamus. See TEX. GOV'T CODE ANN. § 22.221(b). We express no opinion on the merits of Garner's request under the Open Records Act.
THOMAS, C.J., not participating.